Citation Nr: 1007896	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  08-14 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a bilateral foot disability.

2.  Entitlement to service connection for a bilateral foot 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel


INTRODUCTION

The appellant served on active duty from January 1966 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Providence, Rhode Island, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which: declined to 
reopen the appellant's claim of entitlement to service 
connection for a bilateral foot disability; and denied 
entitlement to service connection for degenerative disc 
disease of the lumbar spine and a right leg disorder.  The 
appellant filed a Notice of Disagreement with the RO's 
decision not to reopen his claim for a bilateral foot 
condition in June 2007.  The RO issued a Statement of the 
Case in March 2008 and the appellant timely perfected his 
appeal in April 2008.

The Board notes that jurisdiction of this claim was 
subsequently transferred from the Providence, Rhode Island, 
RO to the St. Petersburg, Florida, RO.

In December 2009, the appellant presented sworn testimony 
during a personal hearing in St. Petersburg, Florida, which 
was chaired by the undersigned Veterans Law Judge.  A 
transcript of the hearing has been associated with the 
appellant's claims file.  Following his Board hearing, the 
appellant submitted additional medical evidence on December 
31, 2009.  The appellant specifically waived agency of 
original jurisdiction consideration.  See 38 C.F.R. § 20.1304 
(2009).

To establish jurisdiction over this issue, the Board must 
first consider whether new and material evidence has been 
received to reopen the claim.  See 38 U.S.C.A. §§ 5108, 7105 
(West 2002 & Supp. 2009).  The Board must proceed in this 
fashion regardless of the RO's actions.  See Barnett v. 
Brown, 83 F.3rd 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  
As discussed fully under the analysis section, new and 
material evidence has been submitted to reopen the claim of 
entitlement to service connection for a bilateral foot 
disability.

The issue of entitlement to service connection for a 
bilateral foot disability on the merits is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  The appellant will be notified if further action on his 
part is required.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
bilateral foot disability in August 1970 and the appellant 
did not appeal this decision.

2.  Evidence received since the August 1970 rating decision 
relates to unestablished facts necessary to substantiate the 
claim of entitlement to service connection for a bilateral 
foot disability, and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's August 1970 decision that denied the appellant's 
claim of entitlement to service connection for a bilateral 
foot disability is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1100 (2009).

2.  New and material evidence sufficient to reopen the 
appellant's claim of entitlement to service connection for a 
bilateral foot disability has been submitted.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  VA must also assist a claimant in 
the development of evidence to support a claim.  In the 
present case and concerning the issue of whether new and 
material evidence has been received sufficient to reopen the 
claim of entitlement to service connection for a bilateral 
foot disability, the claim is reopened herein.  Thus, the 
appellant is not prejudiced by any failure on the part of VA 
to fully discharge its obligations under the VCAA.

II.  New and Material Evidence

In general, RO decisions are final.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1100 (2009).  Pursuant to 38 
U.S.C.A. § 5108 (West 2002), a finally disallowed claim may 
be reopened when new and material evidence is presented or 
secured with respect to that claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2009).

To warrant reopening of a previously and finally disallowed 
claim, newly presented or secured evidence must not be 
cumulative of evidence of record at the time of the last 
prior final disallowance and must prove merits of the claim 
as to each central element that was specified as a basis for 
the last final disallowance of the claim.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

After reviewing the record, and for the reasons expressed 
immediately below, the Board is of the opinion that the 
appellant has submitted new and material evidence sufficient 
to reopen his claim of entitlement to service connection for 
a bilateral foot disability.  The RO's August 1970 rating 
decision denied the appellant's claim of entitlement to 
service connection for a bilateral foot disability.  At the 
time of the August 1970 denial, the appellant's service 
treatment records were of record.

There must be new and material evidence as to each and every 
aspect of the claim which was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  In August 1970, the 
appellant's claim was denied because there was no evidence of 
a foot disability in service, no evidence of a current 
disability and no competent evidence to establish that the 
appellant's condition began in or was aggravated by his time 
in active duty service.

Objective evidence has been added to the record since the 
August 1970 denial, including VA treatment records, private 
treatment records and lay statements.  This evidence is not 
cumulative or redundant.  It had not been submitted before.  
Since the evidence relates to each missing element of the 
appellant's case, the newly received evidence is of such 
significance that it must be considered in order to fairly 
decide the merits of the claim, and it is determined to be 
material to the appellant's claim.  Accordingly, the claim is 
reopened, and must be considered in light of all the 
evidence, both old and new.
ORDER

The application to reopen the claim of entitlement to service 
connection for a bilateral foot disability is granted, and, 
to that extent only, the appeal is granted.


REMAND

Having reopened the claim of entitlement to service 
connection for a bilateral foot disability does not end the 
Board's inquiry.  Rather, in this case, it places upon VA the 
duty to assist the appellant in the development of the claim 
by conducting an appropriate medical inquiry.  See Peters v. 
Brown, 6 Vet. App. 540, 542 (1994); 
see also 38 U.S.C.A. § 5107(a) (West 2002).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2009).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) a causal connection between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Initially, the Board notes that the appellant has been 
diagnosed with metatarsus adductus, pes planus, bone spurs 
and metatarsalgia.  Accordingly, element (1) under Hickson is 
considered satisfied.
While review of the appellant's service treatment records is 
negative for any complaints of or treatment for a bilateral 
foot disability, the appellant has consistently maintained 
that his feet caused him a great deal of pain while in 
service.  Specifically, the appellant stated that his feet 
began to hurt toward the end of his time in basic training.  
Upon finishing basic training, the appellant was permitted to 
return home on leave.  At that time, the appellant testified 
that his father took him to a medical facility to have his 
feet examined.  See Travel Board Hearing Transcript, p. 4, 
December 8, 2009.  The appellant was allegedly diagnosed with 
a severe strain or sprain, but stated that x-rays of his feet 
were negative.  Id.  To further support his claim, the 
appellant submitted a statement from his mother in June 2007.  
She stated that she remembered her husband taking her son to 
have his feet examined when he was home on leave after basic 
training.  See Lay Statement, June 18, 2007.

The Board observes that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
lay person is competent to identify the medical condition, 
(2) the lay person is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay 
testimony is competent to establish the presence of 
observable symptomatology); see Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  In the present case, the Board 
finds the appellant to be credible to report his symptoms in 
service and the chronicity thereafter.

In support of his claim, the appellant has submitted a 
medical statement, dated in December 2009, which provided a 
positive medical nexus between his time in service wearing 
boots for 10 to 12 hours per day, etc., and his current right 
foot problems.  See Treatment Record, December 31, 2009.  
While the Board is in possession of this positive medical 
evidence, it is unclear who the physician is, based on the 
unintelligible signature, and it is also clear that the 
examiner provided a bare conclusion.  There is no statement 
in support of this conclusion.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.  As the present case meets all 
of the requirements set forth under McLendon, the appellant 
must be provided with a VA feet examination to determine the 
nature and etiology of his current disability.

Accordingly, the case is REMANDED for the following action:

1.  Current treatment records, VA and 
non-VA, pertaining to the appellant and 
covering the period from 2006 to the 
present, should be obtained and added 
to the claims file.

2.  The appellant should be scheduled 
for an appropriate VA examination to 
determine the nature and etiology of 
his currently diagnosed bilateral foot 
disability.  The examiner should 
thoroughly review pertinent documents 
in the appellant's claims file as well 
as a copy of this REMAND in conjunction 
with the examination and state that 
this has been accomplished in the 
examination report.  

The examiner should specifically 
address the appellant's lay statements 
and the December 2009 medical nexus 
statement and in determining the nature 
and etiology of the appellant's current 
bilateral foot disability and state 
whether it is at least as likely as not 
that this condition is the result of 
the appellant's time in active duty 
service.  The examiner should also 
address any intercurrent employment the 
appellant has had since his discharge 
from service and any impact it may have 
had on the appellant's feet.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

3.  Thereafter, the AMC must review the 
claims file to ensure that the 
foregoing requested development has 
been completed.  In particular, review 
the requested medical opinion to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, implement corrective 
procedures.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998).

4.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim should be readjudicated.  
If the claim remains denied, a 
Supplemental Statement of the Case should 
be provided to the appellant and his 
representative.  After they have had an 
adequate opportunity to respond, this 
issue should be returned to the Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2009).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


